Case 1:18-cr-00457-AMD-CLP Document 138 Filed 03/12/20 Page 1 of 5 PageID #: 1454


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


           UNITED STATES OF AMERICA      *                     Case No. 18-CR-00457(AMD)
                                         *
                                         *                     Brooklyn, New York
                                         *                     March 4, 2020
                v.                       *
                                         *
           HUAWEI TECHNOLOGIES, CO.,     *
            LTD.,                        *
                                         *
                          Defendant.     *
                                         *
           * * * * * * * * * * * * * * * *

                     TRANSCRIPT OF CRIMINAL CAUSE FOR ARRAIGNMENT
                         BEFORE THE HONORABLE STEVEN M. GOLD
                            UNITED STATES MAGISTRATE JUDGE

           APPEARANCES:

           For the Government:                        ALEXANDER A. SOLOMON, ESQ.
                                                      JULIA NESTOR, ESQ.
                                                      DAVID KESSLOR, ESQ.
                                                      SARAH EVANS, ESQ.
                                                      THEA D.R. KENDLER, ESQ.
                                                      CHRISTIAN NAUVEL, ESQ.
                                                      Asst. United States Attorney
                                                      United States Attorney’s Office
                                                      271 Cadman Plaza East
                                                      Brooklyn, NY 11201

           For the Defendant:                         THOMAS C. GREEN, ESQ.
                                                      MICHAEL ALEXANDER LEVY, ESQ.
                                                      Sidley Austin LLP
                                                      1501 K Street, N.W.
                                                      Washington, DC 20005

                                                      DAVID BITKOWER, ESQ.
                                                      Jenner & Block LLP
                                                      1099 New York Avenue, N.W.
                                                      Washington, Dc 20001

           Proceedings recorded by electronic sound recording,
           transcript produced by transcription service.


                          Fiore Reporting and Transcription Service, Inc.
                                 4 Research Drive, Suite 402
                           Shelton, Connecticut 06484 (203)929-9992
Case 1:18-cr-00457-AMD-CLP Document 138 Filed 03/12/20 Page 2 of 5 PageID #: 1455

                                                                                    2

  1             (Proceedings commenced at 2:15 p.m.)

  2                    THE CLERK:     Criminal cause for an arraignment for

  3        case no. 18-CR-00457, USA v. Huawei Technologies Company.

  4                    Counsel, please state your appearances for the

  5        record.

  6                    MR. SOLOMON:     Good afternoon, Your Honor.

  7        Alexander Solomon, Julia Nestor, David Kesslor, Sarah Evans,

  8        Thea Kendler and Christian Nauvel for the government.

  9                    THE COURT:     Do you feel well equipped to handle the

 10        application?

 11                    MR. SOLOMON:     I do.   I was worried about fainting,

 12        but they assure me they have it handled.

 13                    MR. GREEN:      Thomas Green, Your Honor, and David

 14        Bitkower and Mike Levy for the first four defendants in the

 15        new superceding indictment.

 16                    I should add that my application to appear in this

 17        court pro hac vice and to enter my appearance in this case is

 18        now pending before Judge Donnelly and I believe that she will

 19        approve that in just a few minutes when we go upstairs.

 20                    So if Your Honor would permit me, I will conduct

 21        these proceedings.

 22                    THE COURT:     I will, but is it Mr. Green?

 23                    MR. GREEN:     Yes.   Thomas Green, Your Honor.

 24                    THE COURT:     Thank you.   And may I ask one question

 25        of clarification?     You introduced me to your co-counsel and


                     Fiore Transcription Service, Inc.    203-929-9992
Case 1:18-cr-00457-AMD-CLP Document 138 Filed 03/12/20 Page 3 of 5 PageID #: 1456

                                                                                    3

  1        you said for the first four defendants?

  2                   MR. GREEN:     Yes.

  3                   THE COURT:     Yes.    And do I infer from the way you

  4        said that that all three of you jointly represent all four

  5        defendants.

  6                   MR. GREEN:     Correct, Your Honor.

  7                   THE COURT:     Thank you.

  8                   And we're here for an arraignment on the

  9        superceding indictment of a corporate entity.

 10                   MR. SOLOMON:     Correct, Your Honor.

 11                   THE COURT:     Or four corporate entities.

 12                   MR. SOLOMON:     Four corporate entities.

 13                   THE COURT:     Okay.     And is there a principal of the

 14        corporate entities here or is it your intention to plead to

 15        the indictment on behalf of the corporate entities in your

 16        capacity as their attorney?

 17                   MR. GREEN:     The later and, of course, the

 18        principals from China couldn't travel even if they decided to

 19        be here.

 20                   THE COURT:     Got it.    So Mr. Green, have you been

 21        served with a copy of superceding indictment S-3?

 22                   MR. GREEN:     We have, Your Honor.

 23                   THE COURT:     Have you reviewed the charges in the

 24        indictment against the first four named defendants,

 25        Technologies, Device Code, Device USA and Futurewide


                    Fiore Transcription Service, Inc.     203-929-9992
Case 1:18-cr-00457-AMD-CLP Document 138 Filed 03/12/20 Page 4 of 5 PageID #: 1457

                                                                                    4

  1        Technologies, Inc?

  2                    MR. GREEN:      We have reviewed them very carefully,

  3        sir.

  4                    THE COURT:      Do you understand what these

  5        corporations are accused of in the superceding indictment?

  6                    MR. GREEN:      I do, sir.

  7                    THE COURT:      Do you waive its public verbatim

  8        reading?

  9                    MR. GREEN:      I think that would be the prudent thing

 10        to do.     I do.

 11                    THE COURT:      And how do your clients plead?

 12                    MR. GREEN:      They plead not guilty to each and every

 13        count of the indictment.

 14                    THE COURT:      The clerk will reflect the pleas of not

 15        guilty.

 16                    I infer from something you said earlier that there

 17        is an appearance scheduled before Judge Donnelly momentarily

 18        and I, therefore, infer that the government is not asking me

 19        to contemplate asking these defendants to waive speedy trial

 20        for the interim between now and the next appearance before

 21        the district court.

 22                     MR. SOLOMON:     That's correct, Your Honor.

 23                     THE COURT:     Is there anything further the

 24        government would have me address today?

 25                     MR. SOLOMON:     Nothing further.    Thank you, Your


                     Fiore Transcription Service, Inc.      203-929-9992
Case 1:18-cr-00457-AMD-CLP Document 138 Filed 03/12/20 Page 5 of 5 PageID #: 1458

                                                                                    5

  1        Honor.

  2                    THE COURT:     Well, I think you were over staffed,

  3        but it's a pleasure to see all of you.         Even the defendants

  4        may have had even more fire power than necessary for this.

  5                    I take it Judge Donnelly will challenge you more

  6        substantively than I have and that each and every one of you

  7        will have an opportunity to contribute.         Have a good day.

  8                    ALL COUNSEL:     Thank you.

  9

 10             (Proceedings concluded at 2:18 p.m.)

 11             I, CHRISTINE FIORE, court-approved transcriber and

 12        certified electronic reporter and transcriber, certify that

 13        the foregoing is a correct transcript from the official

 14        electronic sound recording of the proceedings in the above-

 15        entitled matter.

 16

 17

 18                                                  March 11, 2020

 19           Christine Fiore, CERT

 20                 Transcriber

 21

 22

 23

 24
